295 S.W.3d 492 (2009)
M & K CHEMICAL ENGINEERING CONSULTANTS, INC., Appellant,
v.
MALLINCKRODT, INC., and Tyco Healthcare Retail Group, Inc., Respondents.
No. ED 92278.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 18, 2009.
Application for Transfer Denied November 17, 2009.
David M. Duree, St. Louis, MO, for Appellant.
Patrick T. McLaughlin, Brad K. Thoenen, St. Louis, MO, for Respondent.
*493 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
M & K Chemical Engineering Consultants, Inc. ("M & K") appeals the trial court's judgment in favor of Mallinckrodt, Inc. and Tyco Healthcare Retail Group, Inc. (collectively, "Mallinckrodt") and dismissing M & K's petition for failure to state a claim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).